Name: Commission Regulation (EC) No 796/94 of 8 April 1994 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4. 94 Official Journal of the European Communities No L 92/19 COMMISSION REGULATION (EC) No 796/94 of 8, April 1994 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter sion Regulation (EEC) No 429/90 (*), as last amended by Regulation (EEC) No 1756/93, of butter originating from the market and intended for the same use as that provided for in Regulation (EEC) No 3143/85 ; Whereas, therefore, the sale price for butter provided for in Regulation (EEC) No 3143/85 should be adjusted so as to take account of the reduction in the intervention price provided for from 1 July 1994 and the security to be lodged should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2045/91 (4), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 3143/85 Q, as last amended by Regulation (EEC) No 1 756/93 (6), introduces a scheme for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter ; Whereas Council Regulation (EEC) No 2072/92 Q, as last amended by Regulation (EEC) No 1723/93 (8), fixes the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for two annual periods from 1 July 1993 to 30 June 1995 ; whereas that Regulation provides for a reduction in the intervention price for butter from 1 July 1994 ; Whereas that reduction has already been taken into account for fixing the maximum account of aid estab ­ lished for the sale by invitation to tender under Commis ­ HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3143/85 is hereby amended as follows :  in paragraph 1 , 'ECU 183' is replaced by 'ECU 178',  in the first indent to the first subparagraph of para ­ graph 4, 'ECU 202' is replaced by 'ECU 197'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . O OJ No L 30, 3 . 2. 1994, p. 1 . O OJ No L 169, 18 . 7. 1968, p. 1 . (4) OJ No L 187, 13. 7. 1991 , p. 1 . 0 OJ No L 298, 12. 11 . 1985, p. 9 . 0 OJ No L 161 , 2. 7. 1993, p. 48 . 0 OJ No L 215, 30. 7. 1992, p. 65. (8) OJ No L 159, 1 . 7. 1993, p. 123 . O OJ No L 45, 21 . 2. 1990, p. 8 .